Citation Nr: 1734793	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for bilateral hearing loss.

In July 2012, the Board remanded the claim to afford the Veteran a Board hearing.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2013. A transcript of that hearing is associated with the Veteran's electronic claims file.

In May 2013 and May 2015, the Board remanded the claims for further development.

In a September 2016 decision, the Board denied the claim for service connection for bilateral hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran Claims (Court). Pursuant to a Joint Motion for Remand (JMR) dated in May 2017, the Court, in a May 2017 Order, vacated the Board's September 2016 decision and remanded the matter to the Board. The matter has returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a neck disability so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2017 JMR, the parties determined that the Board failed to ensure compliance with the May 2015 remand when the AOJ readjudicated the claim for service connection for bilateral hearing loss based on an inadequate examination report. Accordingly, remand is warranted to obtain an audiological examination report that specifically addresses the issue of whether the Veteran's hearing loss is secondary to his service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain whether the Veteran's bilateral hearing loss was secondary to the service-connected tinnitus. The entire claims file must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service. All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must answer the following:

If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his service-connected tinnitus?

The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

2. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




